The opinion of the Court was drawn by
Appleton, C. J.
The powers and duties of the County Commissioners are derived from and imposed by the statute conferring jurisdiction upon them. By the general law upon the subject, they have no authority to lay out roads over the tide waters of the State.
By a special Act, approved Jan. 27, 1864, c. 296, "the city of Belfast is hereby authorized to erect and maintain a free bridge across the Passaggassawakeag river in said city, on or near the site of the toll bridge formerly erected across said river, called the Nickerson or upper bridge; said bridge to be built of suitable materials, and so constructed as to be safe and convenient for public travel, and to be provided with a draw of sufficient width for vessels to pass and re-pass.”
. The Act is special and is not to be extended beyond its terms. It empowers the city of Belfast to do what, without it, would have been unauthorized and illegal. It imposes no duty. It gives simply a license to do an act. It is not compulsory. The city may erect a bridge in compliance with its terms or decline so to do. It is left to their option.
Neither does the Act in its language, or by implication, confer an authority upon the County Commissioners to act in the premises; and, as they have none under the general law of the State, their proceedings must be adjudged void.

Report of committee rejected.

Cutting, Davis, Kent and Walton, JJ., concurred.